Citation Nr: 1141795	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  03-20 271A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The appellant served in United States Army Reserve from July 1974 to April 1996, which service included periods of active duty for training from July 26, 1974, to January 29, 1975, and from September 7, 1991, to September 22, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2002 rating decisions by the Chicago, Illinois RO, which denied claims of entitlement to service connection for hypertension and glaucoma.  In August 2005, jurisdiction over the appellant's claims folder was transferred to the VA Regional Office in Jackson, Mississippi.  

In May 2006, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In November 2006 and in July 2009, the Board remanded the case for further evidentiary development.  


FINDING OF FACT

The evidence does not show that the appellant's hypertension or glaucoma is the result of injury or disease during a period of ACDUTRA or the result of injury during inactive duty training.  


CONCLUSIONS OF LAW

1.  The appellant does not have hypertension that is the result of disease or injury incurred or aggravated during ACDUTRA or the result of injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The appellant does not have glaucoma that is the result of disease or injury incurred or aggravated during ACDUTRA or the result of injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2002 from the RO to the appellant which was issued prior to the RO decision in August 2002.  Additional letters were issued in November 2006, April 2008, October 2008, February 2009, April 2009, September 2009 and October 2010.  Those letters informed the appellant of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the appellant was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the appellant relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claims on appeal.  The appellant has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the appellant, and provided medical opinions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding either of the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The records indicate that the appellant had active duty for training from July 1974 to January 1975.  On the occasion of his enlistment examination in May 1974, blood pressure reading was 135/88, and distant visual acuity was 20/20 in both eyes.  It was noted that the appellant wore corrective lenses.  Examination for Reserve service in August 1980 showed blood pressure was 110/80.  On examination in January 1986, blood pressure reading was 142/90; the assessment was blood pressure borderline, otherwise within normal limits.  During a periodic examination in March 1990, the appellant reported that he had been treated for hypertension for 7 months; it was now under control.  Of record is the report of a medical evaluation board proceeding dated November 3, 1991, indicating that the appellant was seen on referral from the emergency room for atypical chest pain and hypertension.  At that time, his blood pressure reading was 150/100.  The appellant was diagnosed with hypertension, with secondary left ventricular hypertrophy; it was determined that the condition existed prior to service.  In November 1995, it was determined that the appellant was unable to perform military duties and was not deployable.  The service treatment records (STRs), including the clinical records during his period of active duty for training, are entirely negative for any complaints, findings or diagnosis of glaucoma.  

The appellant's claim for service connection for hypertension and glaucoma (VA Form 21-526) was received in April 2002.  Submitted in support of the claim were private treatment reports dated from March 1999 to June 2002.  These records show that the appellant received ongoing clinical evaluation and treatment for hypertension.  

Received in February 2006 were VA progress notes dated from February 2005 to February 2006.  In February 2005, the appellant was diagnosed with primary open angle glaucoma (POAG), end-stage, bilaterally, adequate control of intraocular pressures.  In September 2005, the appellant was seen for evaluation for glaucoma surgery.  

The appellant was afforded a VA examination in April 2009.  It was noted that his ocular history included primary open angle glaucoma (POAG) in both eyes with trabeculectomies performed in both eyes.  The appellant indicated that his glaucoma had its onset approximately 10 to 15 years ago.  In addition to the trabeculectomy, he also had laser treatment in both eyes.  The appellant denied any visual symptoms.  Corrected visual acuity for distance is 20/20-, and corrected near vision is J1.  There were flat blebs superior bulbar conjunctiva in each eye.  The pertinent diagnosis was primary open angle glaucoma in both eyes.  The examiner stated that the POAG was not related to military service; nor was it made worse by his hypertension.  The examiner explained that the appellant had glaucoma that was unrelated to his military service.  He stated that, based on the appellant's family history and race, he was predisposed to developing glaucoma; and, there was no evidence that his military service made the resulting glaucoma better or worse.  The examiner further stated that in fact hypertension might be a protective factor in the development or progression of glaucoma, thus it was impossible to say that hypertension had made the glaucoma worse.  In fact, it might be slightly protective to his glaucoma progression.  

The appellant was also afforded a VA examination in April 2009 for evaluation of hypertension.  It was noted that hypertension had its onset in 1993.  It was reported that the appellant went to sick call due to not being able to keep up with military exercises and was diagnosed with high blood pressure.  On examination, the appellant's blood pressure reading was 130/70.  He had regular rate and rhythm, with no murmurs.  Blood pressure readings noted were: 132/68, 130/70, and 130/70.  Heart size was normal.  The diagnosis was hypertension likely due to atherosclerosis.  The examiner stated that the appellant had hypertension for which he was receiving medication and this condition was at least as likely as not traceable to his time in active duty.  

In an addendum to the above examination, dated in October 2009, the VA examiner stated that the appellant's entire record was reviewed along with newly submitted information regarding medical nexus of hypertension and periods of verified ACDUTRA or inactive duty training.  Based on that review, it was her opinion that the appellant's hypertension was diagnosed, per his statement, in 1988, and that were was no documentation in the record to support his being in active duty during that time.

Hospital reports and treatment notes from CSW Medical Center in Wiesbaden, Germany are also of record.  These records show that the appellant was admitted to the hospital on September 14, 1991 with complaints of shortness of breath and chest tightness.  It was noted that he had a history of hypertension for the previous three years and noncompliance with medication over the last year.  The discharge diagnoses were atypical chest pain and uncontrolled hypertension.  

III.  Analysis

In general, the law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty [or] from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478(1991).  

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21) (A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (A) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22) (C).  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).  

In most cases, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71(noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  However, should a claimant establish a service-connected disability based on a period of ACDUTRA, that period would establish that claimant as a veteran and the period of ACDUTRA would qualify as active service under 38 U.S.C.A. § 101(24).  Moreover, provisions relating to presumptive service connection would be for consideration based on that period of active service.  Paulson, 7 Vet. App. 477-78.  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253(1999); accord Caluza v. Brown, 7 Vet. App. 498(1995).  

The appellant can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Hypertension

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1).  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  

The appellant claims that his hypertension had its onset during a period of active duty for training in Germany.  After review of the evidentiary record, however, the Board finds that hypertension began at some point prior to the appellant's 1991 service on ACDUTRA in Germany.  The records show that his hypertension was uncontrolled while in Germany.  In fact, it was noted that he had been on medication for it and that he had been noncompliant with the medication regimen for the previous year.  Even the appellant has indicated that he was diagnosed with hypertension in 1988, which was before this period of ACDUTRA.  Consequently, the evidence shows that he had hypertension before this period of ACDUTRA.  

Unfortunately, the appellant's dates of training have not been confirmed for any other periods of ACDUTRA or inactive duty training.  Nevertheless, all reasonable efforts have been made to do so, and the available record does not provide a basis for concluding that hypertension had its onset during any period of ACDUTRA.  Moreover, there is no indication that it underwent a chronic worsening during ACDUTRA or that it was somehow due to injury sustained during a period of inactive duty training.  (The appellant is not entitled to any presumption of incurrence or aggravation, and the record does not suggest that any problems he had during ACDUTRA were due to any thing other than a temporary noncompliance with his medication.)  Although one VA examiner attributed hypertension to service, it became clear when the examiner prepared an addendum that there had been a mistake as to what the appellant's periods of service had been.  Consequently, the Board concludes that the preponderance of the evidence is against this claim.  The evidence does not link the onset of hypertension to any qualifying period of service, and there has been no showing that it worsened during any qualifying period.

B.  Glaucoma

As noted above, the record indicates that the appellant was a member of the Army Reserves from July 1974 to April 1996, and had periods of ACDUTRA from July 26, 1974 to January 29, 1975 and from August 23, 1991 to September 20, 1991.  

Initially, the Board notes that the competent medical evidence of record reflects a current diagnosis of primary open angle glaucoma in both eyes.  See, e.g., April 2009 VA examination report.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met. 

Regarding service incurrence, the service treatment reports are completely silent with respect to any findings of glaucoma.  In fact, during a VA examination in April 2009, the appellant indicated that he began having problems with glaucoma approximately 10 to 15 years earlier, well after any verified period of active duty for training.  In addition, the VA examiner stated that the POAG was not related to military service, nor is it made worse by his hypertension.  The examiner explained that the appellant had glaucoma that is unrelated to his military service.  He stated that, based on the appellant's family history and race, he was predisposed to developing glaucoma; and, there was no evidence that his military service made the resulting glaucoma better or worse.  Based on the foregoing, no current chronic acquired eye disability, including glaucoma, has been shown to be causally related to service.  

The only evidence in support of the appellant's claim are his own contentions.  However, there is no indication that the appellant possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465(1994).  Consequently, his statements regarding the claimed conditions are insufficient to establish a nexus to service.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  Here, however, the Board does not believe that glaucoma is subject to lay diagnosis.  That is to say, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of glaucoma in the absence of specialized training.  The preponderance of the evidence is against the claim.


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.  

Service connection for glaucoma is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


